Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549  FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1934 FOR THE FIRST QUARTER ENDED ON JULY 31, 2008 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-32505 L & L INTERNATIONAL HOLDINGS, INC. (Exact name of small Business Issuer as specified in its charter) NEVADA 90-2103949 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 130 Andover Park East, Suite 101, Seattle, WA (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (206) 264-8065 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of July 31, 2008 there were 21,477,214 shares of common stock outstanding, with par value of $0.001. 1 L & L INTERNATIONAL HOLDINGS, INC. Form 10-Q Quarterly Report Table of Contents Page PART I  FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets As of July 31, 2008 (unaudited) and April 30, 2008 3 Consolidated Statements of Income (unaudited) For the Three Months Ended July 31, 2008 and 2007 4 Consolidated Statements of Stockholders Equity (unaudited) 5 Consolidated Statements of Cash Flow (unaudited) For the Three Months Ended July 31, 2008 and 2007 6 Notes to the Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 PART II  OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults upon Senior Securities 31 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 5. Other Information 31 Item 6. Exhibits 32 Signatures 32 Index to Exhibits 33 When we use the terms "we," "us," "our," "L & L" and "the Company," we mean L & L INTERNATIONAL HOLDINGS, INC., a Nevada corporation, and its subsidiaries. This report contains forward-looking statements that involve risks and uncertainties. Please see the sections entitled "Forward-Looking Statements" and "Risk Factors" below for important information to consider when evaluating such statements. 2 PART I  FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) L & L INTERNATIONAL HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS As of quarters ended July 31, 2008 and April 30, 2008 7/31/2008 4/30/2008 Unaudited Audited ASSETS CURRENT ASSETS: Cash $1,952,048 $1,316,323 Accounts receivable 11,118,918 6,604,692 Notes Receivable 0 78,356 Prepayments and other receivable 16,924,725 8,865,790 Inventories 4,671,298 3,860,022 Total current assets 34,666,989 20,725,183 Property and Equipment, net 7,012,094 2,547,471 Goodwill 1,591,704 1,591,704 Intangible Assets 2,500,000 0 Loan from Business Associates 4,313,071 4,313,071 Investments 363,886 479,434 Total long term assets 15,780,755 8,931,680 TOTAL ASSETS $50,447,744 $29,656,863 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $9,234,592 $1,292,634 Accrued and other liabilities 1,389,106 935,672 Taxes payable 3,804,050 3,563,809 Customer deposits 1,219,328 1,058,285 Bank loan and bank line of credit 2,639,768 2,274,430 Total current liabilities 18,286,844 9,124,830 MINORITY INTEREST 15,838,507 7,868,355 STOCKHOLDER'S EQUITY: Preferred stock, no par value, 2,500,000 shares authorized, none issued and outstanding 0 0 Common stock, $0.001 par value, 120,000,000 shares authorized, 21,477,214 and 21,059,714 shares issued and outstanding for 7/31/2008, and 4/30/2008 respectively 21,475 21,060 Paid-in Capital 10,249,476 9,978,810 Deferred stock compensation (95,167) (105,667) Foreign currency translation 670,149 100,339 Retained Earnings 5,476,460 2,669,136 Total stockholders' equity 16,322,393 12,663,678 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $50,447,744 $29,656,863 The accompanying notes are an integral part of these consolidated financial statements 3 L & L INTERNATIONAL HOLDINGS, INC. CONSOLIDATED STATEMENTS OF INCOME For the quarters ended July 31, 2008 and 2007 7/31/2008 7/31/2007 REVENUES Sales $12,376,463 $8,266,440 TOTAL REVENUES 12,376,463 8,266,440 Cost of Goods Sold 6,105,559 7,148,424 Consulting Expenses 195,363 27,511 Total Cost of sales 6,300,922 7,175,935 Gross profit 6,075,541 1,090,505 OPERATING COSTS AND EXPENSES: Personnel costs 301,180 267,481 Selling / General and administrative expenses 1,017,845 510,396 Total operating expenses 1,319,025 777,877 OTHER EXPENSES/(INCOME): Interest Expense / (income) 136,442 63,425 Other Expenses / (income) (81,480) (45,689) Total other expenses/(income) 54,962 17,736 INCOME/(LOSS) BEFORE INCOME TAXES AND MINORITY INTEREST 4,701,554 294,892 LESS PROVISION FOR INCOME TAXES 0 0 INCOME BEFORE MINORITY INTEREST 4,701,554 294,892 LESS: MINORITY INTEREST IN CONSOLIDATED SUBSIDIARIES 1,894,230 187,957 NET INCOME 2,807,324 106,935 OTHER COMPREHENSIVE INCOME (LOSS): Foreign currency translation adjustments 670,149 107,883 Total other comprehensive income 670,149 107,883 COMPREHENSIVE INCOME $3,477,473 $214,818 NET INCOME PER COMMON SHARE  basic 0.164 0.011 NET INCOME PER COMMON SHARE  diluted 0.158 0.011 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING  basic 21,198,903 19,824,875 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING  diluted, under treasury stock method 21,944,901 20,365,869 The accompanying notes are an integral part of these consolidated financial statements 4 L&L International Holdings, Inc. CONSOLIDATED STATEMENTS OF STOCKHOLDERS EQUITY For the quarter ended July 31, 2008 Common Stock Additional Foreign Paid-in Deferred Retained Currency Shares Amount Capital Compensation Earnings Translation Total Balance 4/30/2008 $21,060 Share Issuance 50,000 50 99,950 100,000 Share Adjustment 2,500 2 0 Issuance of common stock for service 365,000 365 170,716 171,081 Amortization of deferred compensation 10,500 10,500 Foreign currency translation adjustment 569,810 569,810 Net Profit 2,807,324 2,807,324 Balance 7/31/2008 The accompanying notes are an integral part of these consolidated financial statements 5 L&L INTERNATIONAL HOLDINGS, INC CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE QUARTERS ENDED JULY 31, 2008 and 2007 Year 2008 Year 2007 Unaudited Unaudited CASH FLOWS FROM OPERATING ACTIVITIES: Net income $2,807,324 $106,935 Adjustments to reconcile net income to net cash Add: Minority interest income 7,970,152 187,957 Provided by (used in) operating activities: Depreciation and amortization 14,218 59,126 Amortization for deferred compensation 10,500 10,500 Provision of inventories - obso 4,287 3,015 Provision for AR 36,128 35,801 Changes in assets and liabilities (net of business acquisition): Accounts receivable (4,550,354) 89,492 Note receivable 78,356 85,301 Inventory (815,563) (807,239) Prepaid and other assets (8,058,935) (376,710) Accounts payable 7,941,958 84,006 Customer Deposit 365,338 0 Accrued liabilities and other liabilities 453,434 549,976 Taxes payable 240,241 44,307 Net cash (used in)/provided by operating activities 6,497,084 72,467 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (4,478,841) 0 Purchases intangible assets (2,500,000) 0 Disposal property and equipment 0 131,303 Change in investments 115,548 0 Net cash (used in)/provided by investing activities (6,863,293) 131,303 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from stock sales and subscriptions(net) 271,081 436,110 Net borrowings/ repayments on bank line of credit 161,043 50,607 Net cash (used in)/provided by financing activities 432,124 486,717 FOREIGN CURRENCY TRANSLATION 569,810 40,188 INCREASE IN CASH 635,725 730,675 CASH, BEGINNING OF YEAR 1,316,323 885,229 CASH, END OF PERIOD $1,952,048 $1,615,904 The accompanying notes are an integral part of these consolidated financial statements 6 L & L INTERNATIONAL HOLDINGS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED JULY 31, 2(Unaudited) NOTE 1. ORGANIZATION AND BASIS OF PRESENTATION L & L International Holdings, Inc. (the Company) is a Nevada corporation company, and is located in Seattle, Washington. The Company is shifting its operations to coal (energy). Coal sales represented 86% of its consolidated sales for the quarter ended July 31, 2008. The Company conducts its business in China. The coal (energy) operations consists of the KMC coal wholesale business, and interest in 2 coal mines (DaPuAn mine and SuTsong Mine, provisional name L&L Coal Partners, 2 Mines) operations acquired in May of 2008 with effective date of May 1,2008. While its air compressor operations become less of importance, representing 14% of its total consolidated sales, as of July 31, 2008. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The interim financial information - The interim financial information included herein is unaudited; however, such information reflects all material adjustments which are, in the opinion of management, necessary for a fair presentation of the Companys financial position, results of operations, changes in stockholders equity and cash flows for the interim period(s). All such adjustments are of a normal, recurring nature. The results of operations for quarter(s) of the year are not necessarily indicative of the results of operations which might be expected for the entire year. The accompanying financial statements of the Company have been prepared in accordance with the instructions to Form 10-Q and, therefore, statements may omit or include condense footnotes and other information normally included in financial statements prepared in accordance with generally accepted accounting principles. It is suggested that these condensed financial statements should be read in conjunction with the Company's financial statements and notes thereto included in the Company's audited financial statements on Form 10-K, or Form 10K/A if amended for the fiscal year ended April 30, 2008. Principles of Consolidation - The consolidated financial statements include the accounts of the Company, and its 100% ownership of KMC subsidiary, 80.4% ownership of the LEK subsidiary, and 60% of operations of the 2 Mines. All significant inter-company accounts and transactions are eliminated. Cash  Cash includes all short-term highly liquid investments that are readily convertible to known amounts of cash and have original maturities of three months or less. Business Segment  For the current quarter ended July 31, 2008, the Company has 2 distinctive business segments; coal (energy), and air compressor. Sales of the Company are mainly generated from its coal (energy) operations, which represented 86% of the Company total consolidated income, and LEK air compressors income represented 14% of the total sales of the Company. It is expected that energy sector is continue to grow in the future, while the air compressor become less than 10% of the Companys sales. Revenue Recognition  The Companys Company's revenue recognition policies are in compliance with Staff accounting bulletin when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, no other significant obligations of the Company exist and collectibility is reasonably assured. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as advances from customers. The Company acquired two operating coal mines in Yunnan, China in May 2008, which significant increases its revenue. See Note 3, Business Combination below. Costs of Good Sold  For coal (energy) sales, cost of good sold includes mainly coal excavation and mining related costs. For air compressor, it consists of direct material cost, direct labor costs and related overhead costs associated with such product manufacturing. Accounts receivable - Majority of the Company's accounts receivable is due from its customers in China.
